Opinion issued March 4, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00517-CV
                            ———————————
                IN RE ARTIS CHARLES HARRELL, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Artis Charles Harrell, an inmate proceeding pro se, has filed a

petition for writ of mandamus, challenging interlocutory trial court orders and a

final summary judgment.1 He argues that the final summary judgment is void

because it was “used . . . as a death penalty sanction.” He further contends that


1
      The petition identifies the underlying case as Artis Charles Harrell v. Branch
      Brinson, et al., No. 2006-02867, in the 189th District Court of Harris County, the
      Honorable William R. Burke presiding.
respondent, the Honorable William R. Burke, abused his discretion by (1) signing

the summary judgment and a dismissal order based on an ex parte communication,

(2) denying his motion for a bench warrant, and (3) failing to comply with this

Court’s opinion directing the trial court to set his case for trial. We deny the

petition for writ of mandamus.

      Mandamus relief is available only when a trial court abuses its discretion

and there is no adequate remedy by appeal. In re Prudential Ins. Co., 148 S.W.3d
124, 135–36 (Tex. 2004) (orig. proceeding). Accordingly, mandamus will not issue

where there is “‘a clear and adequate remedy at law, such as a normal appeal.’” In

re Unitec Elevator Servs., 178 S.W.3d 53, 58 (Tex. App.—Houston [1st Dist.]

2005, orig. proceeding) (quoting Walker v. Packer, 827 S.W.2d 833, 840 (Tex.

1992) (orig. proceeding)).

      Because the trial court signed a final judgment, Harrell has an adequate

remedy by appeal. “A writ of mandamus is not a substitute for an appeal.” In re

Sec. Nat’l Ins., No. 14–11–00013–CV, 2011 WL 332712, at *1 (Tex. App.—

Houston [14th Dist.] Feb. 3, 2011, orig. proceeding) (citing Walker, 827 S.W.2d at

839 and In re Bernson, 254 S.W.3d 594, 595 (Tex. App.—Amarillo 2008, orig.

proceeding)); see In re Smith, 263 S.W.3d 93, 96 (Tex. App.—Houston [1st Dist.]

2006, orig. proceeding) (denying mandamus relief because remedy by appeal was

not inadequate even if relator filed notice of appeal untimely).

                                          2
                                    Conclusion

      We deny the petition for writ of mandamus and dismiss any pending

motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         3